641 F.3d 1141 (2011)
UNITED STATES of America, Plaintiff-Appellee,
v.
Israel LEAL-FELIX, Defendant-Appellant.
No. 09-50426.
United States Court of Appeals, Ninth Circuit.
April 19, 2011.
Bryan F. Boutwell, Special Assistant U.S., Office of the U.S. Attorney, Riverside, CA, Michael J. Raphael, Esquire, Assistant U.S., Office of the U.S. Attorney, Los Angeles, CA, for Plaintiff-Appellee.
Michael Tanaka, Deputy Federal Public Defender, Federal Public Defender's Office, Los Angeles, CA, for Defendant-Appellant.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.